Filed 10/19/10 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2010 ND 188







State of North Dakota, 		Plaintiff and Appellee



v.



David Thomas Pankowski, 		Defendant and Appellant







No. 20100115







Appeal from the District Court of McLean County, South Central Judicial District, the Honorable Donald L. Jorgensen, Judge.



AFFIRMED.



Per Curiam.



Ladd Ronald Erickson (submitted on brief), State’s Attorney, P.O. Box 1108, Washburn, ND 58577-1108, for plaintiff and appellee.



Ryan David Sandberg, 2525 Elk Drive, P.O. Box 1000, Minot, ND 58702-

1000, for defendant and appellant.

State v. Pankowski

No. 20100115



Per Curiam.

[¶1]	David Thomas Pankowski appeals from the district court’s judgment entered after his conditional plea to the charges of possession with intent to manufacture or deliver a controlled substance (methamphetamine) and with intent to flee or attempt to elude a police officer.  Pankowski argues law enforcement did not have reasonable and articulable suspicion to stop the vehicle he was driving.  We summarily affirm under N.D.R.App.P. 35.1(a)(3), concluding law enforcement had reasonable and articulable suspicion to stop the vehicle. 

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom